DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              DAVID L. MALLORY and PAULINE MALLORY,
                            Appellants,

                                    v.

              ROBERT BRINCKERHOFF, individually, and
               MORGAN STANLEY SMITH BARNEY LLC,
                           Appellees.

                             No. 4D21-405

                              [July 8, 2021]

  Appeal of a nonfinal order from the County Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case Nos. 50-2019-CC-016917-XXXX-MB and 50-2020-AP-000068-
CAXX-MB.

   Benjamin Hillard and Amy Cuykendall Jones of Hillard Cuykendall,
P.A., Largo, for appellants.

   Neil S. Baritz and Andrew Thomson of Baritz & Colman LLP, Boca
Raton, for appellee Robert Brinckerhoff.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.